Citation Nr: 0124765	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-21 508	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1943 to 
December 1945, and from November 1949 to February 1953.

2.  On September 21, 2001, the Board was notified by the RO 
that the veteran died on April [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the veteran's 
appeal.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and the issues stated on the first page of 
this decision must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. 
§ 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
Shane A. Durkin
Member, Board of Veterans' Appeals



